Citation Nr: 1427049	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-41 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than March 23, 2006 for the grant of service connection for chronic lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was afforded a hearing before a Decision Review Officer in May 2010.  In January 2014 the Veteran withdrew his request for a Board hearing.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for chronic lymphocytic leukemia was received on March 23, 2006, and service connection has been in effect since that date.

2.  The claims file does not contains an informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for chronic lymphocytic leukemia prior to March 23, 2006.
 
3.  VA did not deny a claim of entitlement to service connection for a disease that may be reasonably construed as chronic lymphocytic leukemia issued between September 25, 1985 and October 16, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to March 23, 2006 for the grant of entitlement to service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.160, 3.400, 3.816 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA medical records pertaining to the date of diagnosis of chronic lymphocytic leukemia.  See 38 U.S.C.A. § 5103A(a)-(c).

No VA examination is warranted in this matter because the Veteran's diagnosis of chronic lymphocytic leukemia was not a matter in dispute and service connection was granted on a presumptive basis as related to exposure to Agent Orange during his period of active service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  The appellant has not suggested or argued otherwise.

Applicable Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

In the absence of proof of a present disability, there can be no substantiated claim. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If, however, a claim for disability compensation is received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law or VA regulation, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order to be entitled to a retroactive payment under this provision, the Veteran must have continuously been eligible for and met all criteria for the benefit awarded from the date of the liberalizing VA law or issue.  See 38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of such request.  See 38 C.F.R. § 3.114(a)(3).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.400(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such a claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The basic facts in this case are not in dispute.  The Veteran's first and only claim of entitlement to service connection for chronic lymphocytic leukemia was received on March 23, 2006.  The Veteran contends that he reported symptoms of excessive sweating and chronic fatigue, and has had high white blood cell counts without a diagnosis, since 1996.  He indicates that because he was not diagnosed until 2006, he could not claim the specific disease, but that he had filed an Agent Orange claim in 2000 in which he expressed the symptoms that he now attributes to his diagnosis.  

There is no communication or action prior to March 23, 2006, indicating an intent to apply for service connection for leukemia, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, and there is no such communication received prior to March 23, 2006, identifying the benefit sought.  See 38 C.F.R. § 3.155(a). 

VA medical records show that the first testing that was considered consistent with lymphocytosis was performed in November 2005, and confirmed by hematology/oncology in December 2005.  In February 2006 the Veteran was informed that he had chronic lymphocytic leukemia based on blood testing in December 2005.  The Veteran claimed entitlement to service connection for chronic lymphocytic leukemia  in March 2006.  

The Board acknowledges that VA regulations provide that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  Here, there are VA medical records dated prior to 2005, which pertain to the Veteran's leukemia; specifically, there are blood tests from the 1990s showing high normal white blood cell counts.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has already been granted but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b).  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

In addition, 38 C.F.R. § 3.400(b)(2) cannot be the basis for an earlier effective date because the claim for disability compensation was not received within one year after separation from service.  The Veteran served through September 1969, and compensably disabling chronic lymphocytic leukemia was not demonstrated within a year of separation from active duty.  Indeed, there was no diagnosis or symptoms at that time.  Rather, the appellant's claim was received on March 23, 2006.

The provisions of 38 C.F.R. § 3.114(a) also cannot be the basis for an earlier effective date because, although the award of compensation was made pursuant to liberalizing VA regulation, that liberalization was effective October 16, 2003 (see 68 Fed. Reg. 59540, 5954 (October 16, 2003) (adding chronic lymphocytic leukemia to the list of diseases set forth at 38 C.F.R. § 3.309(e) (Diseases associated with exposure to certain herbicide agents), and the evidence shows that leukemia was first diagnosed in 2005, rather than continuously from October 16, 2003, forward.

The Board has considered whether an earlier effective date might plausibly be awarded pursuant to 38 C.F.R. § 3.816 (Awards under the Nehmer Court Orders for disability caused by a condition presumptively associated with herbicide exposure).  This regulation is highly complex and does not afford the Veteran an earlier effective date for service connection for chronic lymphocytic leukemia for several reasons, the most straightforward of which is that, although the Veteran is among the Nehmer class of claimants for the reason that chronic lymphocytic leukemia is a "covered herbicide disease," VA did not deny his claim for chronic lymphocytic leukemia between September 25, 1985, and May 3, 1989, and he did not have a claim of entitlement to service connection for leukemia pending between May 3, 1989, and the effective date of the liberalizing regulation that allowed for service connection for chronic lymphocytic leukemia, i.e., October 16, 2003.  See 68 Fed. Reg. 59540, 5954 (October 16, 2003); 38 C.F.R. § 3.309(e) (Diseases associated with exposure to certain herbicide agents); 38 C.F.R. § 3.816(c)(1)-(2).  

In April 1999 the Veteran claimed entitlement to service connection based on symptoms such as profuse sweating, and indicated that he had symptoms without explanation due to exposure to Agent Orange.  The Board finds, however, that there was no diagnosis of chronic lymphocytic leukemia at that time, such that an earlier effective date cannot be granted.  Although the Veteran had repeated reports of symptoms to include excessive sweating and fatigue, and while there was various testing for white blood cell count, some tests with heightened results, the disability for which the Veteran is service-connected, chronic lymphocytic leukemia , was not diagnosed until 2005.  The Veteran and his then-representative filed what was termed his "initial claim" for chronic lymphocytic leukemia, date stamped as received on March 23, 2006.  Along with the claim, VA blood test results were included, and the Veteran indicated that in November 2005 it was suspected that he might have bone marrow cancer, and on December 5, 2005 Dr. Muhlfelder diagnosed him as having chronic lymphocytic leukemia , and indicated that he had a high white blood cell count since 1997.  In fact, the medical records show that Dr. Muhlfelder diagnosed the Veteran as having possible chronic lymphocytic leukemia on December 5, 2005, blood testing was performed, and on February 7, 2006, the Veteran was informed his blood tests showed that he had chronic lymphocytic leukemia .  

An August 2010 letter by S. Sinha, M.D. indicated that the Veteran's blood work dating back to 1996 showed a high normal white blood cell count, which was continued in 1998.  Dr. Sinha indicated that the Veteran's lymphocyte number was first elevated on November 4, 2005.  He suggested that the VA should be advised of this information when considering the Veteran's chronic lymphocytic leukemia  diagnosis, and that it was possible that the original elevated white blood cell count in 1996 represented undiagnosed chronic lymphocytic leukemia .  

An August 2010 letter from T. Muhlfelder, M.D. advised that the Veteran was diagnosed with chronic lymphocytic leukemia  in December 2005, and prior to that time had a normal lymphocyte count, although there was a trend to the high side of normal.  Dr. Muhlfelder suggested that it was reasonable to assume that the Veteran's chronic lymphocytic leukemia  began some time prior to the actual diagnosis, but there was no documentation as to the exact onset of chronic lymphocytic leukemia .  Between 1996 and 1998 there as an increase in lymphocyte count albeit both counts were in the normal range.  

In summary, the Veteran's claim for service connection for chronic lymphocytic leukemia was received on March 23, 2006.  Although there are doctors statements indicating that there was a trend to the high side of normal, and that chronic lymphocytic leukemia  could have begun prior to the actual date of diagnosis, and even that there is a possibility the elevated white blood cell count represented undiagnosed chronic lymphocytic leukemia , there is no evidence to indicate that there was a confirmed diagnosis of chronic lymphocytic leukemia  on October 16, 2003 (the date of the liberalizing regulation adding chronic lymphocytic leukemia  to the list of presumptively related herbicide disabilities).  

Medical evidence alone cannot constitute a claim for disability benefits.  Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006) ("The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.") (citing Brannon v. West, 12 Vet. App. 32, 35 (1998)); 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is evidence that the Veteran filed a claim for disability benefits for other disorders prior to 2006, but no evidence that he submitted a claim for chronic lymphocytic leukemia prior to March 23, 2006.  

As there is no provision under the law providing otherwise that is applicable in this case, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, entitlement to an effective date earlier than March 23, 2006, for service connection for chronic lymphocytic leukemia is not warranted.  

The claim is denied.  The benefit of the doubt rule is not for application in resolution of this appeal.  


ORDER

Entitlement to an effective date earlier than March 23, 2006 for the grant of service connection for chronic lymphocytic leukemia, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


